SIERRA MADRE MINING, INC. July 30, 2015 VIA EDGAR Mr.John Reynolds Assistant Director Division of Corporation Finance United States Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549-3628 Re: Sierra Madre Mining, Inc. Post-Effective Amendment to Registration Statement on Form S-1 Filed 7/14/15 File No. 333-199780 Dear Mr. Reynolds, This letter is a request by Sierra Madre Mining, Inc., pursuant to Rule 461 under the Securities Act of 1933, to accelerate the effective date of the Registration Statement so that it may become effective at 4:00pm Eastern Daylight Time July 31st , 2015 or the soonest practicable date thereafter. We are aware of our filing obligations under the Securities Act of 1933, as amended, and intend to fully comply therewith. We also make the following representations: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you. Sincerely, /s/ Michael Brown Michael Brown, President, CEO Sierra Madre Mining, Inc.
